     Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20    PageID.22773 Page 1 of 58


                                                                                                Page 1
 1                        UNITED STATES DISTRICT COURT
 2                       EASTERN DISTRICT OF WASHINGTON
 3
 4        CITY OF SPOKANE, a        )
          municipal corporation,    )
 5        located in the County of  )
          Spokane, State of         )
 6        Washington,               ) No.: 2:15-cv-00201-0
                                    )
 7                 Plaintiff,       )
                                    )
 8        vs.                       )
                                    )
 9       MONSANTO COMPANY,          )
         SOLUTIA, INC., and         )
10       PHARMACIA CORPORATION      )
         and DOES 1 through 100,    )
11                                  )
                   Defendants.      )
12      ____________________________ )
13
14
                         30(B)(6) VIDEOTAPED DEPOSITION
15                                      OF
                                   MARCIA DAVIS
16
                                          VOLUME I
17
                  Taken at the instance of the Defendants
18
19
20
21
                                                   September 10, 2019
22
                                                   9:09 a.m.
23
                                                   510 West Riverside Avenue
24
                                                   Spokane, Washington
25      Job No. 167395

                              TSG Reporting - Worldwide   877-702-9580
                                                             Dec GMV Re: Opposition to Pl MILs 000287
     Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20    PageID.22774 Page 2 of 58


                                                                                                Page 2
 1                 BE IT REMEMBERED that the deposition of
 2      MARCIA DAVIS was taken in behalf of the Defendants
 3      pursuant to the Washington Rules of Civil Procedure
 4      before Brenda L. VanderWilde, Certified Shorthand
 5      Reporter for Washington, on Tuesday, the 10th day of
 6      September, 2019, at 510 West Riverside Avenue,
 7      Spokane, Washington, commencing at the hour of
 8      9:09 a.m.
 9                           APPEARANCES:
10

         For the Plaintiff:                 BRETT LAND
11                                          Attorney at Law
                                            Baron & Budd
12                                          3102 Oak Lawn Avenue
                                            Dallas, Texas 75219
13
14
15                                          ELIZABETH SCHOEDEL
                                            SAM FAGGIANO
16                                          Attorneys at Law
                                            Office of the City Attorney
17                                          808 West Spokane Falls Boulevard
                                            Spokane, Washington 99201
18
19
20

         For the Defendants:                THOMAS GOUTMAN
21                                          Attorney at Law
                                            Shook, Hardy & Bacon
22                                          Two Commerce Square
                                            2001 Market Street
23                                          Philadelphia, Pennsylvania 19103
24
25


                              TSG Reporting - Worldwide   877-702-9580
                                                             Dec GMV Re: Opposition to Pl MILs 000288
     Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20    PageID.22775 Page 3 of 58


                                                                                                Page 3
 1       APPEARANCES (Cont'd)
 2       For the Defendants:                  ALAN WONG
                                              RICHARD CAMPBELL
 3                                            Attorneys at Law
                                              Shook, Hardy & Bacon
 4                                            101 Federal Street
                                              Boston, Massachusetts 02110
 5
 6
 7
 8

                                              SUSAN WERSTAK
 9                                            Attorney at Law
                                              Capes, Sokol, Goodman &
10                                            Sarachan
                                              7701 Forsyth Boulevard
11                                            St. Louis, Missouri 63105
12
13
14
15
16
17
18
19
20

         ALSO PRESENT:                        Diana Korneychuk
21

                                              Brian Hitchens
22
23
24
25


                              TSG Reporting - Worldwide   877-702-9580
                                                             Dec GMV Re: Opposition to Pl MILs 000289
     Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20    PageID.22776 Page 4 of 58


                                                                                              Page 58
 1                                        MARCIA DAVIS
 2                            MR. LAND:          Same objections.
 3             Q.      (BY MR. GOUTMAN:)                  Within that overflow
 4      basin.
 5             A.      It could.          It depends.
 6             Q.      Now, regarding stormwater management, there
 7      are numerous constituents that one tries to prevent
 8      entering a water body such as the Spokane River by
 9      using best management practice, stormwater management.
10      Correct?
11             A.      Yes.
12             Q.      And they would include total suspended
13      solids.      Is that correct?
14             A.      Yes.
15             Q.      From construction sites, erosion from yards
16      and slopes.
17             A.      Yes.
18             Q.      It would include biochemical oxygen demand
19      otherwise known as BOD.                Correct?
20             A.      Yes.      I think so.
21             Q.      Commonly caused by degradable organic
22      material such as animal waste, compost, mulch, and
23      plant debris.         Correct?
24             A.      Yes.
25             Q.      Some of the constituents that one would

                              TSG Reporting - Worldwide   877-702-9580
                                                             Dec GMV Re: Opposition to Pl MILs 000290
     Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22777 Page 5 of 58


                                                                                               Page 59
 1                                        MARCIA DAVIS
 2      like to remove with an MS4 system includes metals such
 3      as zinc, copper, lead, cadmium, chromium, and arsenic.
 4      Correct?
 5             A.      It could -- it could be.                       Yes.
 6             Q.      And these can be from auto shops, from wear
 7      and tear on brake pads.                Correct?
 8                            MR. LAND:          Objection.             Calls for
 9      speculation.
10             Q.      (BY MR. GOUTMAN:)                  Well, do you know?                  I
11      mean, you're an engineer who designs stormwater
12      systems.      Correct?
13             A.      Yes, I am.
14             Q.      You know what's in the stormwater.                               Right?
15             A.      I know generally what's in the stormwater.
16             Q.      Do you know that metals from wear and tear
17      of brake pads would be a constituent of concern for an
18      MS4 system?
19                            MR. LAND:          Objection.             Calls for
20      speculation.
21                            MR. GOUTMAN:                Let me finish the
22      question before you object.                       Okay.
23                            MR. LAND:          Are you done?
24                            THE WITNESS:                Yeah.
25                            MR. GOUTMAN:                Well, I can't tell.                 You

                              TSG Reporting - Worldwide    877-702-9580
                                                              Dec GMV Re: Opposition to Pl MILs 000291
     Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20    PageID.22778 Page 6 of 58


                                                                                              Page 60
 1                                        MARCIA DAVIS
 2       were talking over me.              I completed my sentence, but
 3       you were talking at the same time.                         So maybe I'll ask
 4       it again.
 5                     Which is, do you know whether wear and
 6       tear from brake pads, which might produce metals,
 7       would be constituents of concern for a stormwater
 8       management system?
 9             A.      It could be.             Yes, it could be.
10             Q.      Would you agree that other constituents of
11       concern would include oils, greases and other organic
12       compounds?
13             A.      Yes.      It could be.
14             Q.      Such as fuel and oil drips and spills.
15       Correct?
16             A.      Yes.
17             Q.      And oils and greases from asphalt and cold
18       tar sealants.        Is that correct?
19             A.      Yes, they could be.
20             Q.      You are also concerned, with respect to
21       stormwater management with such nutrients as
22       phosphorus and ammonia.                Correct?
23                            MR. LAND:           Objection.            Vague as to
24       concern.
25                     Go ahead.

                              TSG Reporting - Worldwide   877-702-9580
                                                             Dec GMV Re: Opposition to Pl MILs 000292
     Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22779 Page 7 of 58


                                                                                               Page 61
 1                                       MARCIA DAVIS
 2                            THE WITNESS:           Yes, it could be
 3      nutrients.      It could be.
 4             Q.      (BY MR. GOUTMAN:)                  And this would be runoff
 5      from lawns and farms, fertilizers, lawn clippings,
 6      septic systems.         Correct?
 7             A.      Yes.     That could be a source.
 8             Q.      Other constituents of concern that MS4
 9      systems are designed to address include pathogenic
10      organisms such bacteria, virus' and protozoa from
11      animal waste?
12             A.      Yes.     It could be.               It could be a concern.
13             Q.      Now, with respect to Spokane and its
14      stormwater system, it is operating under a basically
15      Eastern Washington permit.                 Correct?
16             A.      That's correct.
17             Q.      And that permit contains TMDL with respect
18      to certain substances or constituents.                            Correct?
19             A.      Yes.
20             Q.      And there is no TMDL for PCBs with respect
21      to the Spokane stormwater system.                        Correct?
22             A.      Yes.     It's not in the permit.
23             Q.      And do you know what's in the permit?
24                                                          (Pause in proceedings.)
25             Q.      Do you know what's in the permit?

                              TSG Reporting - Worldwide    877-702-9580
                                                              Dec GMV Re: Opposition to Pl MILs 000293
     Case 2:15-cv-00201-SMJ   ECF No. 422-18        filed 01/28/20    PageID.22780 Page 8 of 58


                                                                                               Page 63
 1                                         MARCIA DAVIS
 2      like every city, has to maintain its infrastructure:
 3      roads, pipes, water mains, things like that.                                   Correct?
 4             A.      Yes.
 5             Q.      That requires maintenance, repair, and
 6      replacement.          Correct?
 7             A.      Yes.
 8             Q.      And it is now the city policy to
 9      incorporate into these capital projects, such as
10      repaving of roads, stormwater management concepts.
11      Correct?
12             A.      Yes.       For integrative projects that --
13      where it's feasible, we include stormwater.
14             Q.      So each time a street construction project
15      is designed, practices to reduce stormwater are
16      prioritized.          Correct?
17             A.      Yes.
18             Q.      With respect to any of the design elements
19      on any MS4 project for which damages are claimed in
20      this case, are any of those designed elements made
21      necessary solely and exclusively by the presence of
22      PCBs in stormwater?
23                             MR. LAND:          Objection.            Vague.         And
24      incomplete hypothetical.
25             Q.      (BY MR. GOUTMAN:)                   And if your answer is

                               TSG Reporting - Worldwide   877-702-9580
                                                              Dec GMV Re: Opposition to Pl MILs 000294
     Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22781 Page 9 of 58


                                                                                               Page 64
 1                                        MARCIA DAVIS
 2      yes, I'm going to ask you exactly what project and
 3      what design element.
 4                     Want me to repeat the question?
 5             A.      Yes.      I would like you to repeat the
 6      question, please.
 7             Q.      Okay.      With respect to all the MS4 projects
 8      that are being claimed in this case, is there any
 9      particular design element that is made necessary
10      solely and uniquely because of the presence of PCBs
11      and that would not be necessary if PCBs were not
12      present?
13                            MR. LAND:          Objection.             Vague.
14      Incomplete hypothetical.                 And misleading.
15                     Go ahead.
16                            THE WITNESS:                I'm not sure what a --
17      "design element," what you mean by that.
18             Q.      (BY MR. GOUTMAN:)                  What are the design
19      elements of an MS4?             How do you -- what is it -- how
20      about aspects of a design?
21                     Let's step back.
22             A.      Okay.
23             Q.      You're designing, say you're designing a
24      swale, a grass swale, so what are the elements of that
25      design?

                              TSG Reporting - Worldwide    877-702-9580
                                                              Dec GMV Re: Opposition to Pl MILs 000295
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20      PageID.22782 Page 10 of 58


                                                                                            Page 65
 1                                     MARCIA DAVIS
 2                  Would one be size?
 3          A.      Yes.      Size.       Depth.
 4          Q.      Depth.       What else?
 5          A.      Planting materials.                   Soil.
 6          Q.      Planting materials.                   Soil.
 7          A.      Piping systems, connections to it.
 8          Q.      Okay.      With respect to the elements that
 9   you just identified, can you identify any MS4 project
10   for which damages are claimed in this case that would
11   be unnecessary if PCBs weren't present, or was added
12   simply to address PCBs and to the exclusion of other
13   constituents?
14                         MR. LAND:          Objection.             Vague.
15   Incomplete hypothetical.                 And misleading.
16                         THE WITNESS:                There's no specific
17   design aspects or elements that are added to or
18   specifically for PCBs.
19                  But these projects we're doing because of
20   the PCBs, because we want to get them out of the
21   river, there's no other constituents that we're
22   trying to get out on those projects.
23          Q.      (BY MR. GOUTMAN:)                  Well, that's just false,
24   isn't it?
25                         MR. LAND:          Objection.             Harassing.

                           TSG Reporting - Worldwide    877-702-9580
                                                           Dec GMV Re: Opposition to Pl MILs 000296
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20      PageID.22783 Page 11 of 58


                                                                                            Page 74
 1                                    MARCIA DAVIS
 2   possible constituents of concern in stormwater?
 3                        MR. LAND:          Objection.            Misleading.
 4   Asked and answered.
 5                        THE WITNESS:            Okay.         Yes.      Every
 6   element we design in those aspects are for PCBs
 7   because they remove PCBs as well as they do
 8   everything else.
 9         Q.      (BY MR. GOUTMAN:)                   And that wasn't my
10   question, and I think you know that.                          My question was
11   are there any design elements of any of these MS4
12   systems that are designed uniquely, "uniquely," you
13   understand what that word means, uniquely to address
14   PCBs?
15                        MR. LAND:          Objection.            Asked and
16   answered.     And misleading.
17                                                      (Pause in proceedings.)
18                        THE WITNESS:            Can I take a break?
19         Q.      (BY MR. GOUTMAN:)                   No.    There's a pending
20   question.
21                        MR. LAND:          You can answer the
22   question, and then you can take a break.
23                                                      (Pause in proceedings.)
24                        THE WITNESS:            Okay.
25                                                       (Pause in proceedings.)

                           TSG Reporting - Worldwide    877-702-9580
                                                           Dec GMV Re: Opposition to Pl MILs 000297
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20      PageID.22784 Page 12 of 58


                                                                                            Page 75
 1                                     MARCIA DAVIS
 2                          THE WITNESS:                No.
 3          Q.      (BY MR. GOUTMAN:)                   Now --
 4                        MR. LAND:           Did you want to take a
 5   break?
 6                        THE WITNESS:                 Yeah.      I kind of need
 7   one.
 8                        THE VIDEOGRAPHER:                   Going off the
 9   record at 10:51 a.m.
10                        THE VIDEOGRAPHER:                   Going back on the
11   record at 10:59 a.m.
12          Q.      (BY MR. GOUTMAN:)                   You had mentioned the
13   Union Basin Stormwater Improvement Project as a
14   project which in your mind was related solely to PCBs.
15   Is that fair?
16          A.      Yes.
17                (Deposition Exhibit Number 10 was marked for
18                                                                   identification.)
19          Q.      I'd like to show you a document prepared by
20   the City of Spokane Integrated Capital Management
21   Department for the Department of Ecology.                                It's called
22   "Union Basin Stormwater Improvement Project,
23   preliminary design report," dated August, 2015;
24   revised September, 2015.                 Are you familiar with this
25   document?

                           TSG Reporting - Worldwide    877-702-9580
                                                           Dec GMV Re: Opposition to Pl MILs 000298
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22785 Page 13 of 58


                                                                                           Page 82
 1                                     MARCIA DAVIS
 2          Q.      And under nonstructural alternatives they
 3   talk about -- let's see, nonstructural alternatives
 4   with the greatest potential are "impervious surface
 5   connections, regulations, and surface housekeeping.
 6   Impervious surface regulation consists of minimizing
 7   the direct connection of impervious surfaces to the
 8   collection system to provide greater opportunities for
 9   pollutant reduction through overland flow, surface
10   storage, and percolation."                   Right?
11          A.      That's what the document says.                           Yes.
12          Q.      And that's essentially what's going on
13   today in MS4 systems, things like surface storage and
14   percolation.         Correct?
15          A.      Yes.
16          Q.      And these were methods that were recognized
17   and developed beginning at least by 1976.                               Correct?
18          A.      That's according to the document.
19          Q.      And if you read, if you go to 265, if you
20   can find that.
21          A.      Okay.
22          Q.      And it says under percolation,
23   "percolation" --
24          A.      Oh, here it is.               I found it.
25          Q.      "Percolation can be regarded as both a

                           TSG Reporting - Worldwide   877-702-9580
                                                          Dec GMV Re: Opposition to Pl MILs 000299
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20      PageID.22786 Page 14 of 58


                                                                                            Page 87
 1                                     MARCIA DAVIS
 2          Q.      I think we had discussed -- we were talking
 3   about nonstructural alternatives, which included,
 4   among other things, percolation.
 5                  And in the next paragraph, it says "surface
 6   housekeeping, mainly street sweeping, is one of the
 7   most effective methods at reducing the URO" that's
 8   urban -- what's the URO?                 Urban runoff pollution load.
 9   And that was recognized by the mid '70s.                               Correct?
10                  Street sweeping.
11          A.      It's recognized in this document.                               Yes.
12          Q.      Well, it was recognized generally.
13   Correct?     As the best management practice to reduce
14   pollutant loads in stormwater systems.
15                         MR. LAND:          Objection.             Calls for
16   speculation.         Lack of foundation.
17                         THE WITNESS:                Uh, it depends.              Some
18   systems it is and some it doesn't.                           Some it counts,
19   and some it doesn't.
20          Q.      (BY MR. GOUTMAN:)                  Well, for the City of
21   Spokane it certainly counts.                      Right?        That's a
22   significant element of your efforts to reduce
23   pollutant loading in the stormwater system.                                  Correct?
24   Street sweeping.
25          A.      It is an element.                  Yes.       In the City of

                           TSG Reporting - Worldwide    877-702-9580
                                                           Dec GMV Re: Opposition to Pl MILs 000300
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22787 Page 15 of 58


                                                                                           Page 88
 1                                    MARCIA DAVIS
 2   Spokane.
 3                (Deposition Exhibit Number 13 was marked for
 4                                                                identification.)
 5         Q.      We've marked as Exhibit 13 a document from
 6   Spokane County dated April, 1979, called "Spokane
 7   Aquifer Water Quality Management Plan."                            Is that
 8   correct?
 9         A.      That's correct.
10         Q.      And in this document, if you -- it talks
11   about runoff management, if you go to page 65.
12                                                      (Pause in proceedings.)
13         A.      Okay.      Page 65.
14         Q.      And it talks about recommended actions for
15   implementation and one of them, Number 4, is "sweeping
16   for paved surfaces."
17         A.      Okay.      Yes.
18         Q.      Actions recommended for -- uh, to control
19   pollutants in stormwater runoff.                      Correct?
20         A.      Yes, it does.
21         Q.      And then on the next page it talks about
22   use of porous pavement.               Right?
23         A.      Oh, yes.         Here it is.            I see that.
24         Q.      Porous pavement is also known as pervious
25   pavement.     Right?

                           TSG Reporting - Worldwide   877-702-9580
                                                          Dec GMV Re: Opposition to Pl MILs 000301
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22788 Page 16 of 58


                                                                                           Page 89
 1                                     MARCIA DAVIS
 2          A.      Yes, that's correct.
 3          Q.      As opposed to impervious pavement.
 4          A.      That's correct.
 5          Q.      And that's incorporated in some of the
 6   projects that are part of the damages claimed in this
 7   case.    Correct?
 8          A.      Yes.
 9          Q.      And this was a best management practice
10   recognized in the 1970s.                 Correct?
11          A.      Yes, that's what this document says.                                Yes.
12          Q.      And it says "problems," next one, "Problems
13   associated with runoff" talks about education programs
14   e.g. problems:         "Use of fertilizers, pesticides,
15   herbicides, solvents and petroleum products."                                  Is that
16   what it says?
17          A.      Yes.
18          Q.      So, for example, porous pavement was being
19   evaluated in the 1970s as a way to address those
20   constituents.        Correct?
21          A.      This says we should have a pilot project.
22   It wasn't being evaluated.                   It was being suggested.
23   It hadn't been used at that point.
24          Q.      Right.       The pilot project would be to
25   evaluate it.         Correct?

                           TSG Reporting - Worldwide   877-702-9580
                                                          Dec GMV Re: Opposition to Pl MILs 000302
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20      PageID.22789 Page 17 of 58


                                                                                            Page 98
 1                                     MARCIA DAVIS
 2          Q.      But it doesn't list PCBs?
 3          A.      That's correct.
 4          Q.      And the same can be said for Tables 8 and 9
 5   and 10 -- I'm sorry, not 10, 8 and 9 -- 8, 9 and 10,
 6   which is evaluating or quantifying contaminant runoff
 7   for various years.            Correct?
 8          A.      Uh-huh.
 9          Q.      Yes?
10          A.      Yes.
11          Q.      And by "same," I mean it lists various
12   contaminants, but not PCBs.                       Correct?
13          A.      Yes.
14          Q.      So this grassy or other natural percolation
15   was evaluated in the 1970s and '80s for the removal of
16   contaminants other than PCBs.                      Correct?
17          A.      That's correct.
18                         MR. LAND:          Quick clarification.
19   Exhibit 14 and 15, both exhibits were produced in
20   October of 2018, not last week.
21                         MR. GOUTMAN:                Well, how come I got
22   them last week?
23                         MR. LAND:          That's a great question.
24                         MR. GOUTMAN:                Well, it seems like just
25   yesterday.

                           TSG Reporting - Worldwide    877-702-9580
                                                           Dec GMV Re: Opposition to Pl MILs 000303
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22790 Page 18 of 58


                                                                                         Page 100
 1                                     MARCIA DAVIS
 2   treatment -- well, for the swales that's the
 3   treatment.      There also needs to be a conveyance, a way
 4   to get the runoff to the system.                        So, it could be
 5   pipes, it could be curb cuts; catch basins would be
 6   part of that potentially.
 7          Q.      Okay.
 8          A.      But it depends project by project what's
 9   included.
10          Q.      So that -- would you call it "water routing
11   methods"?
12          A.      Yeah.      We call it "conveyance."
13          Q.      Conveyance.           Okay.
14          A.      Yes.
15          Q.      Well, you're the engineer, so I'll call it
16   conveyance?
17          A.      Okay.
18          Q.      These conveyance methods, is there anything
19   specific about these conveyance systems designed just
20   for PCBs, as opposed to just capturing water that
21   might contain many things?
22          A.      No.     They're just to capture water.
23          Q.      Okay.      Are there any other elements of MS4
24   systems that comprise the claims in this case that we
25   haven't discussed?

                           TSG Reporting - Worldwide   877-702-9580
                                                          Dec GMV Re: Opposition to Pl MILs 000304
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22791 Page 19 of 58


                                                                                         Page 101
 1                                     MARCIA DAVIS
 2          A.      I'd like a moment just to refresh myself.
 3          Q.      Take your time.
 4                                                     (Pause in proceedings.)
 5          A.      The dry wells.              The projects often have dry
 6   wells also.
 7          Q.      And dry wells certainly date back decades.
 8   Right?
 9          A.      Right.
10          Q.      And there's nothing unique in the design of
11   dry wells that is devoted solely to PCBs, as opposed
12   to other constituents?
13          A.      Correct.         That's the same drywell we use
14   for everything.
15          Q.      Okay.      Are there any other elements of MS4?
16          A.      Not that I can think of, not anything that
17   comes to mind.
18          Q.      Fair enough.            So just to summarize before
19   we go to the next subject, would it be fair to say,
20   based upon the documents that we've reviewed just now,
21   that the kinds of methods, the best management
22   practices that are incorporated in the MS4 projects
23   that comprise the claim in this case, had been
24   recognized over the years and evaluated for their
25   effectiveness in removal of all kinds of constituents?

                           TSG Reporting - Worldwide   877-702-9580
                                                          Dec GMV Re: Opposition to Pl MILs 000305
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20      PageID.22792 Page 20 of 58


                                                                                          Page 102
 1                                     MARCIA DAVIS
 2           A.     Yes.
 3           Q.     And none of them, by design, are uniquely
 4   devoted to removing PCBs, as opposed to this long list
 5   of other constituents?
 6           A.     Yes.
 7                                                       (Pause in proceedings.)
 8           Q.     So we've got, I guess, about eight minutes.
 9                         MR. LAND:          Do you need a --
10                         THE WITNESS:                No.    I've got eight
11   minutes or whatever.
12           Q.     (BY MR. GOUTMAN:)                  We can get this stuff
13   done here.
14           A.     Just want to not be in the middle of a
15   topic.
16                         MR. LAND:          We'll stop at --
17           Q.     (BY MR. GOUTMAN:)                  We'll stop whenever you
18   want.     Okay?      Whenever you feel comfortable stopping.
19                  We're 15?          16.
20                (Deposition Exhibit Number 16 was marked for
21                                                                   identification.)
22           Q.     So I've handed you a PowerPoint
23   presentation by somebody by the name of Marcia Davis.
24   Do you know her?
25           A.     Yes.

                           TSG Reporting - Worldwide    877-702-9580
                                                           Dec GMV Re: Opposition to Pl MILs 000306
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20      PageID.22793 Page 21 of 58


                                                                                          Page 125
 1                                     MARCIA DAVIS
 2   you were testing for PCBs.
 3          A.      Okay.
 4          Q.      So -- but again, in both the document that
 5   has the very important QAPP where you're determining
 6   whether this thing works with regard to removal of
 7   constituents of concern, as well as this PowerPoint,
 8   where you were talking about the Sharp Avenue project,
 9   there is no mention of testing for PCBs or schematic
10   representation of the product actually removing PCBs.
11   Correct?
12                        MR. LAND:           Objection.             Misleading and
13   mischaracterization.              She said that she doesn't know
14   if that QAPP was final.
15                        MR. GOUTMAN:                 You don't have to --
16   that's a speaking objection.                      I think you know better
17   than that.
18                        THE WITNESS:                 The PowerPoint slides
19   that you showed me do not list those, but I don't
20   know what -- in the presentation those could have
21   been discussed.
22          Q.      (BY MR. GOUTMAN:)                  I'm sorry.           Maybe my
23   question wasn't clear.
24                  You acknowledge that in the PowerPoint
25   presentation that your department put on for the

                           TSG Reporting - Worldwide    877-702-9580
                                                           Dec GMV Re: Opposition to Pl MILs 000307
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22794 Page 22 of 58


                                                                                         Page 126
 1                                     MARCIA DAVIS
 2   public, right?         This is for the public.
 3          A.      Right.
 4          Q.      For professional engineers and people
 5   involved --
 6          A.      Right.
 7          Q.      -- in stormwater management.                          Right?
 8                  A project that you say was a PCB project.
 9   In the PowerPoint presentation that your department
10   put on where it illustrated the contaminants that
11   could be removed with permeable pavement, PCBs are not
12   illustrated.         Correct?
13                         MR. LAND:          Objection.            Misleading and
14   mischaracterization of that document.
15          Q.      (BY MR. GOUTMAN:)                  Go ahead.          You can
16   answer.
17          A.      There's nothing shown in there.
18          Q.      Is that the answer yes?
19          A.      Yes.
20          Q.      And with respect to the Quality Assurance
21   Plan which showed testing to be performed to determine
22   the effectiveness with which constituents of concern
23   would be removed by using permeable pavement, it lists
24   many constituents of concern, but not PCBs.                                 Correct?
25          A.      That's right.             This one you showed me does

                           TSG Reporting - Worldwide   877-702-9580
                                                          Dec GMV Re: Opposition to Pl MILs 000308
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20      PageID.22795 Page 23 of 58


                                                                                          Page 127
 1                                     MARCIA DAVIS
 2   not include PCBs.
 3          Q.      Okay.      So North Monroe.                   Monroe, am I
 4   correct -- North Monroe according to Exhibit A of your
 5   answers to interrogatories, Exhibit 3, consists of a
 6   claim for $1,894,127.68 in past costs.                              Correct?
 7          A.      Sorry.
 8          Q.      No problem.           And then I'm gonna ask you to
 9   look at Appendix B too.
10          A.      Okay.      We're talking about Monroe.                           Is that
11   correct?
12          Q.      North Monroe.
13          A.      Okay.      And we have $1,894,127.68.
14          Q.      Am I correct that according to Appendix B
15   of Exhibit 3 you've received grants in the amount of
16   $749,250 for that project?
17                                                      (Pause in proceedings.)
18                        MR. LAND:           Can you say what the name
19   is under Appendix B?              It might help.
20                        THE WITNESS:                 He said North Monroe,
21   but I'm not seeing it.               I'm seeing Monroe Street,
22   which is Washington Basin.
23          Q.      (BY MR. GOUTMAN:)                  It's Lincoln-Monroe.
24          A.      That's a different project than North
25   Monroe.

                           TSG Reporting - Worldwide    877-702-9580
                                                           Dec GMV Re: Opposition to Pl MILs 000309
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22796 Page 24 of 58


                                                                                         Page 131
 1                                     MARCIA DAVIS
 2                          THE WITNESS:               The project
 3   description.         Okay.
 4           Q.     (BY MR. GOUTMAN:)                  So North Monroe consists
 5   of North Monroe storm, Monroe Street, Lincoln Street,
 6   8th Avenue to Main Avenue Phase II.                          It's, like, these
 7   four projects.         Right?
 8           A.     Right.        These four projects.
 9           Q.     Okay.      With that in mind, going back to the
10   grant.
11           A.     Yes.      Now we can go back to the grant.
12           Q.     Okay.
13           A.     Now that we know the projects.                           Okay.
14           Q.     There is a grant listed for Lincoln-Monroe
15   stormwater.
16           A.     Lincoln-Monroe.               Yes.       There is a grant
17   listed for $749,250.
18           Q.     Can we agree that that grant is related
19   to --
20           A.     One of these projects.
21           Q.     -- to the North Monroe claim which consists
22   of four separate projects?
23           A.     Yes.
24                         MR. LAND:          Please make sure to wait
25   for him to ask a question before you answer.

                           TSG Reporting - Worldwide   877-702-9580
                                                          Dec GMV Re: Opposition to Pl MILs 000310
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20      PageID.22797 Page 25 of 58


                                                                                          Page 132
 1                                     MARCIA DAVIS
 2                        THE WITNESS:                 Got it.
 3          Q.      (BY MR. GOUTMAN:)                  As long as you're gonna
 4   say yes, you don't have to wait.
 5          A.      Okay.
 6          Q.      Now, this consists of roadway pavement
 7   replacement and bio-infiltration.                          Correct?
 8          A.      Yes.
 9          Q.      Okay.       And this bio-infiltration is a
10   methodology that was described back in the '70s and
11   '80s to address numerous constituents.                              Correct?
12   Stormwater constituents.
13                        MR. LAND:            Objection.             Vague.
14                        THE WITNESS:                 These all use
15   bio-infiltration, which I'm not sure what the
16   documents -- how it describes it.                          I would think they
17   are the same thing, but not knowing exactly the whole
18   description, I would say this is bio-filtration.
19                  We use bioretention for these projects
20   which is a BMP, which, I think, is what was described
21   in that document.
22          Q.      And was described in the documents going
23   back to the '70s and '80s that we reviewed earlier
24   today.      Correct?
25          A.      Right.

                           TSG Reporting - Worldwide    877-702-9580
                                                           Dec GMV Re: Opposition to Pl MILs 000311
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22798 Page 26 of 58


                                                                                         Page 133
 1                                     MARCIA DAVIS
 2          Q.      To remove numerous constituents.                             Correct?
 3          A.      Right.
 4          Q.      Now, uh -- and that's what was used in
 5   North Monroe.         Correct?
 6          A.      Yes.      These all used bio-retention.                           Yes.
 7          Q.      Okay.      Third, I'm gonna make our way
 8   through these.
 9          A.      Now where?
10          Q.      I'm going to the next one.
11          A.      Okay.
12          Q.      River Runoff Reduction.                      So go to
13   Appendix A --
14          A.      Okay.
15          Q.      -- because my first question is:                             The city
16   is claiming $1,862,489.20.                   Correct?
17          A.      Yes, that's correct.
18          Q.      And that consists of installing dry wells
19   on residential streets to reduce the amount of
20   untreated stormwater being conveyed to the Spokane
21   River. Correct?
22          A.      Yes.      That's correct.
23          Q.      And these are the same dry wells that were
24   described in documents we reviewed -- at least one
25   document we reviewed -- from the 1970s that dealt with

                           TSG Reporting - Worldwide   877-702-9580
                                                          Dec GMV Re: Opposition to Pl MILs 000312
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20      PageID.22799 Page 27 of 58


                                                                                          Page 134
 1                                     MARCIA DAVIS
 2   removal of various constituents from stormwater.
 3   Correct?
 4          A.      Drywell -- well. . .
 5          Q.      Well, let me just rephrase it because I
 6   understand the problem you might have with how I
 7   phrased that question.
 8                  These dry wells -- the technology is not
 9   new.    It goes back decades and decades.                             Correct?
10          A.      That's correct.
11          Q.      And that technology is designed to keep
12   stormwater from running off into a body of water.
13   Right?      Just to essentially store it until it
14   infiltrates into the ground.
15                        MR. LAND:            Objection.             Compound.
16                        THE WITNESS:                 Dry wells are -- no.
17   Not exactly.         Dry wells are used for different
18   reasons, they're not considered necessarily for
19   treatment.
20                  This project we did specifically to remove
21   the runoff from the streets and specifically because
22   we wanted to remove PCBs from the river.
23          Q.      And what document -- what design document
24   can you show us that says that this was designed just
25   for PCBs?      Is there any such document?

                           TSG Reporting - Worldwide    877-702-9580
                                                           Dec GMV Re: Opposition to Pl MILs 000313
 Case 2:15-cv-00201-SMJ    ECF No. 422-18       filed 01/28/20      PageID.22800 Page 28 of 58


                                                                                           Page 140
 1                                     MARCIA DAVIS
 2   counsel what we'd do with it.                       If it's an error,
 3   though, I think we are happy to make a correction.
 4                         MR. LAND:          And, yeah.            And we can
 5   stipulate to that, Tom.                We'll go back and look at
 6   it.   If it is double charging for the same exact
 7   bill, we'll --
 8         Q.      (BY MR. GOUTMAN:)                    How did that happen,
 9   that you ended up submitting a damages submission to
10   the court where you double counted, I think, over
11   $300,000.     How'd that happen?
12         A.      I don't know.
13         Q.      Well who QA, QC'd this document, Exhibit 3?
14                         MR. LAND:          Objection.            Calls for
15   speculation.
16                         THE WITNESS:            I don't know who did.
17                                                        (Pause in proceedings.)
18         Q.      (BY MR. GOUTMAN:)                    To a reasonable person
19   it might bring into question the reliability of
20   everything in Exhibit 3, doesn't it?
21                         MR. LAND:          Objection.            Calls for
22   speculation.         Misleading.
23                         THE WITNESS:            I don't know.
24         Q.      Okay.       Pettet Drive.                Am I pronouncing that
25   correctly?

                            TSG Reporting - Worldwide    877-702-9580
                                                            Dec GMV Re: Opposition to Pl MILs 000314
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22801 Page 29 of 58


                                                                                         Page 141
 1                                     MARCIA DAVIS
 2          A.      Yes, that's correct.
 3          Q.      Uh, if you go to Appendix A, the city
 4   $1,533,169.62.         Correct?
 5                                                     (Pause in proceedings.)
 6          A.      Pettet Drive.             $1,533,169.62.               Yes.
 7          Q.      Okay.      Am I correct that if you go to
 8   Appendix B, the city has received a grant of 450,000
 9   for that project?
10          A.      Oh, sorry.           I'm in the wrong place.
11                                                     (Pause in proceedings.)
12          A.      Yes.      $450,000.
13          Q.      Am I correct that this project involved
14   standard MS4 BMP such as construction of bio-retention
15   swales?
16          A.      Yes, that's correct.
17          Q.      It also involved construction of a
18   mixed-use trail.          Isn't that right?
19          A.      It was an integrated project, so as part
20   of -- yes.      As part of that we did road, we did street
21   work and a trail as part of that.
22          Q.      Yeah.      With both bike and pedestrian
23   improvements.         Correct?
24          A.      Yes.      That's correct.
25          Q.      And that's all part of your claim in this

                           TSG Reporting - Worldwide   877-702-9580
                                                          Dec GMV Re: Opposition to Pl MILs 000315
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22802 Page 30 of 58


                                                                                         Page 142
 1                                    MARCIA DAVIS
 2   case.    Correct?
 3         A.      I don't know --
 4         Q.      You don't know?
 5         A.      I'm not sure.             I'll have to check on that.
 6                 I think we just did stormwater costs on
 7   this one.
 8         Q.      Well, let me ask you this --
 9         A.      Well, the part of the street that had the
10   stormwater lines in it would be part of this, the
11   charges included in here.
12         Q.      But in any event -- and I'll get to that in
13   a second -- but in any event the bio-retention swales
14   were the sorts of things that were discussed beginning
15   at least in the the '70s and '80s and were designed to
16   prevent runoff of numerous constituents.                            Correct?
17         A.      Yes.      They're bio-retention swales.
18         Q.      And, um -- so this is a question I have for
19   you and this is the invoice backup for this claim that
20   was submitted to the court and we've marked as 22 that
21   invoice.
22                (Deposition Exhibit Number 22 was marked for
23                                                                  identification.)
24         Q.      And it has an item, 114,000.                         Do you see
25   that?    501?

                           TSG Reporting - Worldwide   877-702-9580
                                                          Dec GMV Re: Opposition to Pl MILs 000316
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22803 Page 31 of 58


                                                                                         Page 176
 1                                     MARCIA DAVIS
 2                         MR. LAND:          I think there are a few
 3   pieces of Cochran Basin.
 4          Q.      (BY MR. GOUTMAN:)                  Well, referring to
 5   Cochran Basin, RRR.
 6          A.      Yes.
 7          Q.      That's 1,040,576.83.                   Is that right?
 8          A.      Yes.
 9          Q.      Okay.      And. . .
10                (Deposition Exhibit Number 30 was marked for
11                                                                  identification.)
12          Q.      And I'd like to show you something that
13   we're marking the new Exhibit 30.
14          A.      Okay.
15          Q.      And just -- this is from the city's
16   environmental contractor CH2M Hill.                          Correct?
17          A.      Yes.
18          Q.      And shows receipt by various colleagues of
19   yours at the city.            Right?
20          A.      Yes.
21          Q.      And former colleagues.
22          A.      Yes.
23          Q.      And it says "High level assessment of
24   pollutant removal in the Cochran stormwater basin."
25   Correct?

                           TSG Reporting - Worldwide   877-702-9580
                                                          Dec GMV Re: Opposition to Pl MILs 000317
 Case 2:15-cv-00201-SMJ    ECF No. 422-18       filed 01/28/20     PageID.22804 Page 32 of 58


                                                                                          Page 177
 1                                      MARCIA DAVIS
 2          A.      Uh --
 3          Q.      That's the title.
 4          A.      Oh.      Yes.
 5          Q.      And it was sent to Rick Romero of the City
 6   of Spokane.          Right?
 7          A.      Yes, it was.
 8          Q.      And it relates to -- well, it discusses CSO
 9   volumes and CSO pollutant concentrations.                                Is that
10   correct?
11          A.      Yes.       Table 2 here talks about CSO volumes.
12          Q.      Right.
13          A.      And pollutant concentrations.
14          Q.      Okay.       And does it -- the pollutant
15   concentrations that they list are for total suspended
16   solids, zinc, lead, cadmium, total phosphorus, and
17   fecal coliform.           Correct?
18          A.      That's correct.
19          Q.      It does not list PCBs.                      Right?
20          A.      It does not list PCBs.
21          Q.      And what this is, is they're -- and the
22   next one is on stormwater.                    Right?         And what they're
23   doing is measuring stormwater pollutant concentrations
24   for constituents of concern in the stormwater.
25   Correct?

                            TSG Reporting - Worldwide   877-702-9580
                                                           Dec GMV Re: Opposition to Pl MILs 000318
 Case 2:15-cv-00201-SMJ    ECF No. 422-18       filed 01/28/20     PageID.22805 Page 33 of 58


                                                                                          Page 178
 1                                      MARCIA DAVIS
 2          A.      Yes.
 3          Q.      So that they can calculate estimated
 4   percentage of pollutant removal.                         Right?
 5          A.      Yes.       That's. . .
 6          Q.      For constituents of concern.                           Right?
 7          A.      Right.
 8          Q.      And the constituents of concern are total
 9   suspended solids, zinc, lead, cadmium, total
10   phosphorus, and fecal coliform.                        That's what they
11   tested for.          Correct?
12          A.      Yes.       That's what's on the list here.
13          Q.      That's what they tested the stormwater for
14   in Cochran Basin.            Right?
15          A.      That's what's recorded here.
16          Q.      And they did not test, according to CH2,
17   CH2M, excuse me, they didn't test for PCBs.                                  Correct?
18          A.      They don't record that in here.
19                  I think they were using the city data and I
20   believe we did test for PCBs.
21          Q.      That wasn't my question.                       My question is
22   that --
23          A.      Yes.
24          Q.      Let me rephrase the question.
25          A.      Okay.

                            TSG Reporting - Worldwide   877-702-9580
                                                           Dec GMV Re: Opposition to Pl MILs 000319
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22806 Page 34 of 58


                                                                                         Page 179
 1                                     MARCIA DAVIS
 2          Q.      With respect to the city's environmental
 3   contractor's assessment of pollutant removal for the
 4   Cochran stormwater basin, when they were calculating
 5   stormwater pollutant concentrations and estimated
 6   percentage of pollutant removals, removal of
 7   constituents of concern in stormwater, they did not
 8   test for PCBs.         Correct?
 9          A.      PCBs is not on this memo.                       Yes.
10                                                     (Pause in proceedings.)
11          Q.      So I'll mark this as Exhibit 31.
12                (Deposition Exhibit Number 31 was marked for
13                                                                  identification.)
14          Q.      And this is -- we're still on Cochran.                                  And
15   this was an invoice that was included in your damages
16   submission to the court for Clearwater Construction
17   and Management.          Is that correct?
18          A.      Yes.      That's what this invoice is for.
19          Q.      Okay.      And if you go to page, okay, the
20   page that's Bates stamped on the top, 858.                                It's the
21   landscape spreadsheet.
22          A.      Okay.
23          Q.      It says "Summary of total costs,"
24   says, "Cochran stormwater $401,261.89 and something
25   called the IO3 Control Facility $6,948,687.25.                                   So my

                           TSG Reporting - Worldwide   877-702-9580
                                                          Dec GMV Re: Opposition to Pl MILs 000320
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20      PageID.22807 Page 35 of 58


                                                                                          Page 215
 1                                     MARCIA DAVIS
 2   combination of the retaining wall and the basalt at
 3   this facility.
 4          Q.      I guess my question is, what added
 5   functionality does the basalt veneer have to a
 6   concrete retaining wall?                 Isn't the concrete strong
 7   enough to retain stormwater?
 8          A.      Yes.      But it doesn't match the character
 9   and intent of the park.
10          Q.      So it's aesthetics?
11          A.      You could say aesthetics, aesthetics or
12   neighborhood, matching the neighborhood character.
13          Q.      So it also includes, if you flip the page,
14   hydroseeding, almost 2 -- sorry.                         $2,381.         It's Item
15   145.
16          A.      Yes.
17          Q.      And are you aware of the presence of
18   by-product or inadvertent PCBs in hydroseeding?
19                         MR. LAND:          Objection.             Misleading and
20   beyond the scope.
21                         THE WITNESS:                Yes, we are now.              But we
22   weren't at the time.
23          Q.      Okay.      And "at the time" was when?                           2014?
24          A.      Yes.
25          Q.      So you actually made a design decision that

                           TSG Reporting - Worldwide    877-702-9580
                                                           Dec GMV Re: Opposition to Pl MILs 000321
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20      PageID.22808 Page 36 of 58


                                                                                            Page 216
 1                                    MARCIA DAVIS
 2   added PCB levels to this stormwater system.                                Correct?
 3                        MR. LAND:          Objection.            Misleading.
 4   And beyond the scope.
 5                        THE WITNESS:            It may have added.                   It
 6   may have added that to the project.
 7         Q.      (BY MR. GOUTMAN:)                   It also includes
 8   benches -- a bench and interpretive signs.                               Is that
 9   correct?
10         A.      Yes, it does have a bench and interpretive
11   signs.
12         Q.      Well, it has three benches at $4,000 each.
13   Correct?
14         A.      Right.       It has benches.                 The interpretive
15   signs were for stormwater education.
16         Q.      I see.       So. . .
17                (Deposition Exhibit Number 37 was marked for
18                                                                   identification.)
19         Q.      I'm showing you a photograph which I've
20   marked as Exhibit 37.             Is that the interpretive sign?
21         A.      Yes.
22         Q.      And does this sign have any stormwater
23   management function?
24         A.      It shows how stormwater's being managed at
25   the site.

                           TSG Reporting - Worldwide    877-702-9580
                                                           Dec GMV Re: Opposition to Pl MILs 000322
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20      PageID.22809 Page 37 of 58


                                                                                          Page 217
 1                                     MARCIA DAVIS
 2          Q.      That's not my question.                       Does the sign
 3   itself --
 4          A.      Oh.
 5          Q.      -- have any stormwater management function?
 6                        MR. LAND:           And you can still answer
 7   that question how you see fit.
 8          Q.      (BY MR. GOUTMAN:)                  And if your answer is
 9   yes, I'm gonna ask you to explain it in detail.
10                        MR. LAND:           And I'll object.                  Vague to
11   last question.
12                        THE WITNESS:                 I would say for
13   stormwater management at this site, it does have a
14   value.      And --
15          Q.      (BY MR. GOUTMAN:)                  I didn't ask whether it
16   has value.
17                  I said what function does it have to either
18   storing or channelling stormwater or preventing
19   constituents of stormwater from entering the Spokane
20   River?
21                        MR. LAND:           Objection.             Vague.
22                        THE WITNESS:                 Stormwater management
23   that it does is that it educates people in the area,
24   that if they dump something in this, it infiltrates
25   into the ground.

                           TSG Reporting - Worldwide    877-702-9580
                                                           Dec GMV Re: Opposition to Pl MILs 000323
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20      PageID.22810 Page 38 of 58


                                                                                          Page 218
 1                                    MARCIA DAVIS
 2         Q.      (BY MR. GOUTMAN:)                   Listen to my question.
 3         A.      So that would be a --
 4         Q.      It's an educational function.
 5                 Does it have anything to do with the normal
 6   functioning of a stormwater BMP, which would be
 7   preventing -- let me ask it this way:                           Does this sign
 8   retain or store stormwater?
 9         A.      No.
10         Q.      Does it direct stormwater away from the
11   Spokane River?
12         A.      No.
13         Q.      Does it prevent any constituent from
14   entering the Spokane River?
15                        MR. LAND:          Objection.            Vague.
16                        THE WITNESS:            Possibly.
17         Q.      How is that?            Do you think that the
18   constituents would adhere to the sign?
19         A.      No.     It would not.
20         Q.      How does it capture the constituents?
21         A.      It would not.
22                (Deposition Exhibit Number 38 was marked for
23                                                                   identification.)
24         Q.      (BY MR. GOUTMAN:)                   Exhibit 38 is another
25   picture of the project that you're the chief engineer

                           TSG Reporting - Worldwide    877-702-9580
                                                           Dec GMV Re: Opposition to Pl MILs 000324
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22811 Page 39 of 58


                                                                                         Page 219
 1                                     MARCIA DAVIS
 2   on.    So I notice a bunch of fancy pavers and so forth.
 3   Are those impervious or pervious?
 4          A.      They are -- some of the pavers are
 5   pervious; some are impervious.                      The spaces between
 6   them are -- allow infiltration.                       So yes.         Most
 7   everything here has some way for stormwater to
 8   infiltrate through the ground, either through them or
 9   between the edges between the gaps.
10          Q.      And this shows the veneer --
11          A.      Yes.
12          Q.      -- of this wall?
13          A.      Yes.
14          Q.      And I think you indicated that that veneer
15   was placed there for aesthetic reasons.                              Correct?
16          A.      Yes.      To match the neighborhood character.
17                (Deposition Exhibit Number 39 was marked for
18                                                                  identification.)
19          Q.      And I'm showing you Exhibit 39 which are
20   flower and bushes and tall grass planted.                               Is that
21   correct?
22          A.      The flowers and bushes along the edge, yes.
23   The tall grass is actually inside the bio-retention
24   facility.
25          Q.      Okay.      The flowers and bushes are not

                           TSG Reporting - Worldwide   877-702-9580
                                                          Dec GMV Re: Opposition to Pl MILs 000325
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22812 Page 40 of 58


                                                                                         Page 220
 1                                     MARCIA DAVIS
 2   inside the bio-retention.                  Is that correct?
 3          A.      No.
 4          Q.      And are they placed there because they have
 5   some stormwater management function?
 6          A.      Um --
 7          Q.      Or are they aesthetic?
 8          A.      I believe these, the bushes in this area
 9   are aesthetic.         They could be taking some runoff that
10   I'm not aware of, but I don't think they do.
11          Q.      And Exhibit 40.
12                (Deposition Exhibit Number 40 was marked for
13                                                                  identification.)
14          Q.      Does this show one of the $4,000 park
15   benches that you're suing Monsanto for?
16          A.      This is one of the park benches.                             Yes.
17          Q.      Okay.      I want to go to Erie and Trent.
18          A.      Okay.
19          Q.      A.k.a. Erie Stormwater Facility.
20                  Am I correct that your claim, the city's
21   claim is $563,722.91 in past costs?
22          A.      The Erie and Trent.                  Yes.       Yes.
23          Q.      In future costs it's $2,214,967.                             Is that
24   correct?
25          A.      I'll look that one up.                     2,214,967.

                           TSG Reporting - Worldwide   877-702-9580
                                                          Dec GMV Re: Opposition to Pl MILs 000326
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22813 Page 41 of 58


                                                                                         Page 221
 1                                     MARCIA DAVIS
 2          Q.      Okay.      Am I correct that you have received
 3   a grant in the amount of $1,031,447.50 with respect to
 4   this project?
 5          A.      1,031,447.50.             Yes.
 6                                                     (Pause in proceedings.)
 7                (Deposition Exhibit Number 41 was marked for
 8                                                                  identification.)
 9   BY MR. GOUTMAN:
10          Q.      We've marked as Exhibit 41 a document
11   called "Erie Street Stormwater Facility Project, July
12   2015" prepared by the City of Spokane.                             Is that
13   correct?
14          A.      Yes.      That's correct.
15          Q.      And this is talking about this Erie Street
16   Stormwater Facility project --
17          A.      Yes.
18          Q.      -- preliminary design.                     Correct?
19          A.      Yes.
20          Q.      And if you turn to Page 461?                          Bates.
21          A.      461.      Yes.
22          Q.      It says "Required Pollutant Removal
23   Percentages."         Correct?
24          A.      Yes.
25          Q.      And it lists various constituents.

                           TSG Reporting - Worldwide   877-702-9580
                                                          Dec GMV Re: Opposition to Pl MILs 000327
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20      PageID.22814 Page 42 of 58


                                                                                          Page 222
 1                                     MARCIA DAVIS
 2          A.      Yes.
 3          Q.      And they are total suspended solids.
 4          A.      Yes.
 5          Q.      Correct?
 6          A.      Yes.
 7          Q.      Phosphorus removal?
 8          A.      Yes.
 9          Q.      Zinc removal?
10          A.      Yes.
11          Q.      Copper removal?
12          A.      Yes.
13          Q.      Nitrogen removal?
14          A.      Yes.
15          Q.      Oil and grease?
16          A.      Yes.
17          Q.      PCBs are not listed.
18          A.      Yes.      That's correct.
19          Q.      And just to be clear, we note from that
20   29-gram document, that it is possible to calculate the
21   amount removal of PCBs if one wants to.                               Correct?
22                         MR. LAND:          Objection.             Vague.
23   Incomplete hypothetical.
24                         THE WITNESS:                I don't know.
25          Q.      (BY MR. GOUTMAN:)                  Well, you did see your

                           TSG Reporting - Worldwide    877-702-9580
                                                           Dec GMV Re: Opposition to Pl MILs 000328
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22815 Page 43 of 58


                                                                                         Page 223
 1                                     MARCIA DAVIS
 2   engineer's report in which that calculation was set
 3   forth?
 4          A.      Yes.
 5                                                     (Pause in proceedings.)
 6          Q.      Next one is 42.
 7                (Deposition Exhibit Number 42 was marked for
 8                                                                  identification.)
 9          Q.      And Exhibit 42 is "Department of Ecology
10   Water Quality Combined Financial Assistance Agreement
11   between State of Washington, Department of Ecology and
12   City of Spokane."           Is that correct?
13          A.      Yes.
14          Q.      And it pertains to the Erie Street project.
15   It says in "Project short description:                             This project
16   will improve water quality in the Spokane River
17   through installation of a bioretention swale with
18   underdrain, storage vault and pump and dry wells on
19   the west side of Erie Street adjacent to the Spokane
20   River in the City of Spokane."                      Correct?
21          A.      Yes.
22          Q.      "This project will provide treatment for
23   total suspended solids (TSS), oil (Total Petroleum
24   Hydrocarbons), and dissolved copper and zinc by
25   increasing stormwater infiltration and by providing

                           TSG Reporting - Worldwide   877-702-9580
                                                          Dec GMV Re: Opposition to Pl MILs 000329
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22816 Page 44 of 58


                                                                                         Page 224
 1                                     MARCIA DAVIS
 2   stormwater retention."               Is that what it says?
 3          A.      Yes.
 4          Q.      Am I correct that they would have gotten
 5   this information from the City of Spokane?                                They would
 6   not have had it independently otherwise?
 7          A.      That's correct.
 8          Q.      And if you turn to Bates 781.
 9          A.      781.
10          Q.      It says "Task expected outcome:
11   Constructed project will provide water quality
12   benefits including reductions in total suspended
13   solids (TSS), Oil (Total Petroleum Hydrocarbons), and
14   dissolved copper and zinc.                   Is that what it says?
15          A.      Yes.
16          Q.      And in neither instance does it mention the
17   removal of PCBs as an intended benefit.                              Correct?
18          A.      That's correct.
19                                                     (Pause in proceedings.)
20          Q.      Okay.      Let's go to Rowan Avenue, Phase I.
21          A.      (Complied.)
22          Q.      Rowan Avenue, Phase I is 420,742.59 in past
23   costs.      Is that correct?
24          A.      That's correct.
25          Q.      And that -- the elements involved -- you're

                           TSG Reporting - Worldwide   877-702-9580
                                                          Dec GMV Re: Opposition to Pl MILs 000330
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22817 Page 45 of 58


                                                                                         Page 228
 1                                     MARCIA DAVIS
 2          Q.      Oh, Finch.           It's $270,332.32.                 Is that
 3   correct?
 4          A.      Yes.
 5          Q.      You received a grant of almost 100,000,
 6   $99,600.     Is that correct?
 7          A.      Yes, that's correct.
 8          Q.      And as I understand it, correct me if I'm
 9   wrong, what this involved was essentially expanding
10   the parking lot to accommodate more traffic and paving
11   the parking lot with pervious pavement.                              Correct?
12          A.      That --
13          Q.      By "more traffic" I mean increasing the
14   parking capacity of that parking lot.                            Correct?
15          A.      That was part of the project.                          It also
16   included separation of MS4 from F Street.
17          Q.      And am I correct that one of the reasons
18   why that parking lot had to be -- well, you wanted to
19   increase the size of it, is that the parking lot is
20   well used and often becomes full during events.
21   Correct?
22          A.      Yes.      It became a good choice of a
23   location.
24          Q.      Right.       So among other things, you're suing
25   Monsanto for increased parking capacity that was

                           TSG Reporting - Worldwide   877-702-9580
                                                          Dec GMV Re: Opposition to Pl MILs 000331
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20      PageID.22818 Page 46 of 58


                                                                                          Page 229
 1                                    MARCIA DAVIS
 2   otherwise needed.          Correct?
 3                        MR. LAND:          Objection.            Misleading.
 4   Mischaracterization of the events.
 5                        THE WITNESS:            But we also managed the
 6   stormwater on that project using permeable pavement.
 7                 Yes.      But we also --
 8          Q.     (BY MR. GOUTMAN:)                   Is your answer yes, that
 9   you were increasing the size of the parking lot to
10   accommodate additional parking capacity.                             Correct?
11          A.     Yes.
12          Q.     And you are suing Monsanto for the cost of
13   paving that additional parking capacity.                             Correct?
14          A.     I believe that's included in the costs.
15   Yes.
16                                                       (Pause in proceedings.)
17                (Deposition Exhibit Number 44 was marked for
18                                                                 identification.)
19          Q.     I've handed you Exhibit -- is it 45?
20          A.     44.
21          Q.     And this is a document titled "Finch
22   Arboretum Parking Lot Stormwater Sampling, 2014, City
23   of Spokane, Wastewater Management Department."                                  Is
24   that correct?
25          A.     Yes.      That's correct.

                           TSG Reporting - Worldwide    877-702-9580
                                                           Dec GMV Re: Opposition to Pl MILs 000332
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22819 Page 47 of 58


                                                                                         Page 230
 1                                     MARCIA DAVIS
 2          Q.      And on page Bates stamped 8-1-8.
 3          A.      8-1-8.       Okay.
 4          Q.      Again, this is a City of Spokane document?
 5          A.      I am not sure.              Yes, it is.
 6          Q.      Okay.      And could you read the last
 7   paragraph that the city said on page 8-1-8?
 8          A.      "The city received," that part.
 9          Q.      Yeah.      Just read that to the end of the
10   paragraph.
11          A.      Okay.      This says, "The city received a
12   grant from ecology to construct a coarse asphalt
13   parking lot at Finch Arboretum.                       Course asphalt allows
14   stormwater to filter directly through the asphalt
15   layer to a gravel gallery below before it infiltrates
16   to the soil.         Currently ecology does not allow
17   stormwater treatment credit for this porous asphalt
18   itself, rather relying on the organic matter and
19   cation exchange capacity of the soil below for
20   treatment.      Some evidence suggests that porous
21   pavements" do not provide treatment.
22          Q.      "Do provide treatment."
23          A.      I'm sorry.           Let me re-read that sentence.
24   "Some evidence suggests that porous pavements do
25   provide treatment, but not enough data exists to

                           TSG Reporting - Worldwide   877-702-9580
                                                          Dec GMV Re: Opposition to Pl MILs 000333
 Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20      PageID.22820 Page 48 of 58


                                                                                          Page 231
 1                                     MARCIA DAVIS
 2   substantiate full stormwater credit.                            The city is
 3   interested in gaining a better understanding of
 4   treatment through the porous asphalt layer and will
 5   install a monitoring system to collect water quality
 6   samples.     Analysis will be performed for a suite of
 7   standard BMP performance parameters, including total
 8   phosphorus, total petroleum hydrocarbons, total
 9   suspended solids, total and dissolved metals,
10   (arsenic, cadmium, chromium, lead, copper, and zinc)."
11          Q.      Now, again, with respect -- and we've seen
12   this before, with respect to the constituents of
13   concern that this project is designed to address, you
14   are going to be ordering tests or analyses to see the
15   extent to which these constituents are captured.
16   Correct?
17                         MR. LAND:          Objection.             Misleading.
18                         THE WITNESS:                We said we listed
19   analysis that would be performed.                          Yes.
20          Q.      Yes.      Okay.
21          A.      Yes.
22          Q.      And those constituents of concern that the
23   city listed did not include PCBs.                          Correct?
24          A.      In this report it did not, and in that list
25   that we would test.

                           TSG Reporting - Worldwide    877-702-9580
                                                           Dec GMV Re: Opposition to Pl MILs 000334
     Case 2:15-cv-00201-SMJ   ECF No. 422-18       filed 01/28/20     PageID.22821 Page 49 of 58


                                                                                              Page 242
 1       STATE OF WASHINGTON                   )

                                               )    ss .
 2       COUNTY OF SPOKANE                     )

 3

 4                      I, Brenda L. VanderWilde, do hereby certify
 5       that at the time and place heretofore mentioned in the
 6       caption of the foregoing matter, I was a Certified
 7       Shorthand Reporter for Washington; that at said time
 8       and place I reported in stenotype all testimony
 9       adduced and proceedings had in the foregoing matter;
10       that thereafter my notes were reduced to typewriting
11       and that the foregoing transcript consisting of 232
12       typewritten pages is a true and correct transcript of
13       all such testimony adduced and proceedings had and of
14       the whole thereof.
15                  Witness my hand at Spokane, Washington, on
16       this 16th day of September, 2019.
17

18



19                                   Brenda L. VanderWilde
                                     CSR NO. 3424
20                                   Certified Shorthand Reporter
21

22

23

24

25


                               TSG Reporting - Worldwide   877-702-9580
                                                              Dec GMV Re: Opposition to Pl MILs 000335
 Case 2:15-cv-00201-SMJ   ECF No. 422-18   filed 01/28/20   PageID.22822 Page 50 of 58



                                                                             Page 245
1                          Marcia Davis
2                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WASHINGTON
3    _____________________________________________________
4     CITY OF SPOKANE, a         )
      municipal corporation,     )
5     located in the County of   )
      Spokane, State of          )
6     Washington,                )
                                 )
7                   Plaintiff,   )
                                 )
8     vs.                        ) Case No.
                                 ) 15-cv-00201-SMJ
9     MONSANTO COMPANY,          )
      SOLUTIA INC., and          )
10    PHARMACIA CORPORATION,     )
      and DOES I through 100,    )
11                               )
            Defendants.          )
12   ______________________________________________________
13
14
        VIDEOTAPED DEPOSITION OF MARCIA DAVIS, VOLUME II
15
                                11:01 a.m.
16
                            September 11, 2019
17
                            Spokane, Washington
18
19
20
21
22   Job No: 167396
23
24
25   Reported by: Anna M. Stewart, CCR


               TSG Reporting - Worldwide -Dec877-702-9580
                                              GMV Re: Opposition to Pl MILs 000336
 Case 2:15-cv-00201-SMJ   ECF No. 422-18   filed 01/28/20    PageID.22823 Page 51 of 58



                                                                              Page 260
1                           Marcia Davis
2    discharges to the Spokane River and reduce the volume
3    of stormwater to be treated."
4               Did I read that correctly?
5          A.   Yes.
6          Q.   Does that refresh your recollection as to the
7    purpose of why the City of Spokane undertook the
8    Broadway SURGE program?
9          A.   Yes.      It looks like we did this for CSO
10   compliance.
11         Q.    And you didn't do it for PCBs, correct?
12         A.    It doesn't look like we did it for PCBs.
13         Q.    I want to go back to page -- the introduction
14   page of this document and the second -- well, I guess
15   the very first sentence on this page:                  "West Broadway
16   is the first project chosen for the Spokane Urban
17   Runoff Greenway Experiment (SURGE)."                   Okay?
18         A.    Yes.
19         Q.    Were there other projects that were SURGE
20   projects?
21         A.    There was one other project that was a SURGE
22   project.
23         Q.    And which was that?
24         A.    It was the Lincoln, Lincoln SURGE, which --
25         Q.    And -- I'm sorry.         Go ahead.        I didn't mean to


                TSG Reporting - Worldwide -Dec877-702-9580
                                               GMV Re: Opposition to Pl MILs 000337
 Case 2:15-cv-00201-SMJ   ECF No. 422-18   filed 01/28/20   PageID.22824 Page 52 of 58



                                                                             Page 263
1                           Marcia Davis
2          A.   Yes.
3          Q.   -- the document reads -- the first sentence of
4    that first paragraph under 6.2:             "As discussed in
5    Chapter 4, GI" -- and do you understand "GI" to be
6    green infrastructure?
7          A.   Yes.      In this context, it is, yes.
8          Q.   "As discussed in Chapter 4, GI to intercept
9    stormwater runoff before it ends up in the combined
10   sewer system is a key component of the City's efforts
11   to achieve long-term compliance with CSO performance
12   measure" -- "with the CSO performance measure."
13              Did I read that correctly?
14         A.   Yes.
15         Q.   And do you agree with that?
16         A.   Yes.
17         Q.   Now, if we switch to -- so to the extent this
18   document is referencing green infrastructure, it's
19   referring to, for example, the BMPs that were used in
20   the West Broadway SURGE Project, correct?
21         A.   Ones that were similar to that and other BMPS.
22   Other ones were green infrastructure.
23         Q.   And what are some of the other green
24   infrastructure BMPs that this is referring to?
25         A.   They're all bioretention systems.                They're


                TSG Reporting - Worldwide -Dec877-702-9580
                                               GMV Re: Opposition to Pl MILs 000338
 Case 2:15-cv-00201-SMJ   ECF No. 422-18   filed 01/28/20   PageID.22825 Page 53 of 58



                                                                             Page 271
1                          Marcia Davis
2          A.   Yes.
3          Q.   And the last sentence in that paragraph reads:
4    "Although the proposed CSO reduction projects are
5    expected to control uncontrolled CSO outfalls, the
6    future is uncertain.         And the City needs to plan for
7    how to identify when additional CSO reduction projects
8    are needed and what those new projects would be."
9               Did I read that correctly?
10         A.   What those new projects could be, yes.
11         Q.   Oh, I guess, I didn't read it correctly.
12         A.   Yes, that's correct.
13         Q.   Thank you.
14              So on the next page, the second paragraph
15   down, it identifies -- the sentence reads:                  "The City
16   has prepared a variety of 'safety outs' that can be
17   implemented if future flow monitoring data indicate
18   that a CSO outfall remains out of compliance with the
19   CSO performance measure."
20              Correct?
21         A.   Yes.
22         Q.   And one of those "safety outs" is to implement
23   green infrastructure where feasible to reduce the
24   volume of stormwater runoffs sent to the combined sewer
25   system and, ultimately, to Riverside Park Waste Water


                TSG Reporting - Worldwide -Dec877-702-9580
                                               GMV Re: Opposition to Pl MILs 000339
 Case 2:15-cv-00201-SMJ   ECF No. 422-18   filed 01/28/20   PageID.22826 Page 54 of 58



                                                                             Page 272
1                           Marcia Davis
2    Recycling Facility, the RPWRF, correct?
3          A.   Yes.      It's one of those -- one of the
4    alternatives.
5          Q.   And with respect to green infrastructure, if
6    you go to the bottom of this page, 6- -- Section 6.2.1,
7    Implementing Green Infrastructure with Other
8    Infrastructure Projects, in the middle of this
9    paragraph, there's a sentence that reads:                  "During the
10   alternative evaluation phase, it was determined that
11   implementing green infrastructure, or GI, solely for
12   the purpose of CSO production is not cost-effective
13   when compared with storage and conveyance facilities.
14               However, if GI can be implemented jointly with
15   other infrastructure improvements, as integrated
16   infrastructure strategy, such as road repaving, water
17   main replacements, and other improvements within the
18   right of way, the incremental costs of implementing
19   green infrastructure can be reduced while producing
20   additional CSO benefits."
21               Did I read that correctly?
22         A.    Yes.
23         Q.    And that's, in fact, what the City has done,
24   right?     They've adopted that process of adding green
25   infrastructure to roadway projects, correct?


                TSG Reporting - Worldwide -Dec877-702-9580
                                               GMV Re: Opposition to Pl MILs 000340
 Case 2:15-cv-00201-SMJ   ECF No. 422-18   filed 01/28/20   PageID.22827 Page 55 of 58



                                                                             Page 352
1
2     STATE OF WASHINGTON            )
                                     )     ss.
3     COUNTY OF SPOKANE              )
4
5              I, Anna M. Stewart, do hereby certify that at
6    the time and place heretofore mentioned in the caption
7    of the foregoing matter, I was a Certified Court
8    Reporter for Washington; that at said time and place I
9    reported in stenotype all testimony adduced and
10   proceedings had in the foregoing matter; that
11   thereafter my notes were reduced to typewriting and
12   that the foregoing transcript consisting of 103
13   typewritten pages is a true and correct transcript of
14   all such testimony adduced and proceedings had and of
15   the whole thereof.
16             I further certify that I am herewith securely
17   sealing the said original deposition transcript and
18   promptly delivering the same to Mr. Campbell.
19             Witness my hand at Spokane, Washington, on this
20   16th day of September, 2019.
21
22                                 Anna Stewart
                                    ____________________________
23                                  Anna M. Stewart
                                    CCR NO. 3313
24                                  Certified Court Reporter
25


               TSG Reporting - Worldwide -Dec877-702-9580
                                              GMV Re: Opposition to Pl MILs 000341
Case 2:15-cv-00201-SMJ     ECF No. 422-18   filed 01/28/20      PageID.22828 Page 56 of 58




                                                                               Page 354
 1                          ERRATA SHEET

 2   Case Name:
 3    Deposition Date:
 4    Deponent:
 5    Pg.   No. Now Reads         Should Read      Reason
 6   <355   <3.0                ^r7cXnnis          Cjorr<jdr SpeJ I mg
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20                                                     (,


21
                                             Signal
                                                                   Nbfary PuSlic
22                                                              State of Washington
     SUBSCRIBED AND SWORN BEFORE ME                    i        ROSEMARIE HULVEY
23   THIS      DAY of October , 2019.                  i.      MY COMMISSION EXPIRES
                                                       - (Ys      FEBRUARY 19, 2021
24                 flAJj

25    (Notary Public)       MY COMMISSION EXPIRES:                   1


                   TSG Reporting - Worldwide        877-702-9580


                                                     Dec GMV Re: Opposition to Pl MILs 000342
Case 2:15-cv-00201-SMJ           ECF No. 422-18           filed 01/28/20   PageID.22829 Page 57 of 58




                                                                                         P a g e |244



                                          ERRATA SHEET

   Case Name:              City of Spokane v. Monsanto Company, et al

   Deposition Date:        September 10, 2019

   Deponent:               Marcia Davis
                           Volume I


   Pg.    No.    Now Reads                Should Read                        Reason

   18     10     Kathleen Kack            Kathleen Keck                      name spelling

   18     11     K-a-c-k                  Keck                               correct spelling

   21     20     judgment of well         judgment as well                   wrong word

   33     23     the timing               the time                           wrong word

   34     7      expect,                  expert,                            wrong word

   36     5      303(b)                   303(d)                             correct letter

   37     22     MS4 bay                  MS4 basins                         delete word bay

   39     25     moderating               monitoring                         wrong word

   46     3      Ricky                    Rick                               correct spelling

   78     11     chemistry                chemist                            wrong word

   103    11     would have been          could have been                    correct word

   104    18     read for                 read were for                      missing word

   105    13     “DOTMDL”                 “DO TMDL”                          insert space

   105    19     DOTMDL                   DO TMDL                            insert space

   114   25      $1,026,000               $1,260,000                         correct number

   116    20     insulation               installation                       correct word

   148    16     going doing              doing                              remove extra word




                                                                   Dec GMV Re: Opposition to Pl MILs 000343
Case 2:15-cv-00201-SMJ        ECF No. 422-18       filed 01/28/20   PageID.22830 Page 58 of 58




                                                                                 Page) 245




   183    19       the the              the                           remove extra word

   194    8        absorbed             adsorbed                      wrong word

   214    2        splitter             spreader                      wrong word

   227   4         assure               ensure                        wrong word

   236    8        gonna                going to                      wrong word




   SUBSCRIBED AND SWORN BEFORE ME THIS 9^ DAY OF October, 2019.




                                                                   Notary Public
   Notary Public                    'l                          State of Washington
                                                               ROSti MARIE HULVEY
   My Commission Expires:     2/19/21                         MY COMMISSION EXPIRES
                                                                 FEBRUARY 19, 2021




                                                            Dec GMV Re: Opposition to Pl MILs 000344
